NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2833-17T4


ANTHONY ELI,

          Appellant,

v.

NEW JERSEY STATE
PAROLE BOARD,

     Respondent.
____________________

                    Submitted May 9, 2019 – Decided June 24, 2019

                    Before Judges Simonelli and Whipple.

                    On appeal from the New Jersey State Parole Board.

                    Anthony Eli, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa Dutton Schaffer, Assistant
                    Attorney General, of counsel; Christopher C.
                    Josephson, Deputy Attorney General, on the brief).

PER CURIAM
      Anthony Eli, an inmate incarcerated at East Jersey State Prison, appeals

from a final agency decision of the New Jersey State Parole Board (Board)

denying parole and imposing a twenty-nine-month future eligibility term (FET).

We affirm.

      Eli is serving an aggregate twenty-five-year term with a mandatory

minimum of seven years for burglary, attempted burglary, conspiracy to commit

burglary, eluding and theft. These various convictions came from six separate

indictments or accusations from four separate counties. When he pled guilty

and was sentenced for these offenses, he had thirty-six prior adult convictions.

      Eli first became eligible for parole on December 22, 2017. On September

15, 2017, after having served six years and six months of his sentence, Eli

received an initial hearing, and his case was referred to a Board panel for a

hearing. On October 13, 2017, a two-member Board panel denied parole and

established a twenty-nine-month FET based on the facts and circumstances of

the offenses and Eli's prior history, including: a conviction for second-degree

eluding, extensive repetitive criminal history, incarceration for multiple

offenses, revocation of prior opportunities on parole and probation, insufficient

problem resolution, lack of insight into criminal behavior and failure to address

substance abuse problems, as demonstrated by a panel interview, documentation


                                                                         A-2833-17T4
                                       2
in the case file, commission of an offense while on bail and the results of an

objective risk assessment.

      The Board panel also found mitigating factors, including that Eli was

infraction free, participated in institutional programs, institutional reports

reflected a favorable institutional adjustment, positive adjustment to a

therapeutic community and minimum custody status was achieved and

maintained. Eli appealed the Board panel's decision to the full Board. On

January 31, 2018, the Board affirmed the Board panel's decision to deny parole

and impose a twenty-nine-month FET. This appeal followed.

      On appeal, Eli argues the Board panel's decision to deny parole was not

supported by the evidence presented at a hearing, and it was unreasonable for

the Board panel to conclude his substance abuse was not being sufficiently

addressed.

      Our review of final administrative agency decisions is limited. Malacow

v. N.J. Dep't of Corr., 457 N.J. Super. 87, 93 (App. Div. 2018). The Board's

decisions, like those of other administrative agencies, will not be reversed unless

they are "arbitrary, capricious or unreasonable or [are] not supported b y

substantial credible evidence in the record as a whole." Henry v. Rahway State

Prison, 81 N.J. 571, 579-80 (1980).            This limited review of parole


                                                                           A-2833-17T4
                                        3
determinations accords agency action a presumption of validity and

reasonableness. In re Vey, 272 N.J. Super. 199, 205 (App. Div. 1993). The

burden is on the challenging party to show the Board's actions were

unreasonable. Bowden v. Bayside State Prison, 268 N.J. Super. 301, 304-05

(App. Div. 1993).

      Pursuant to N.J.S.A. 30:4-123.53(a), the Board should generally grant

parole requests for release on an inmate's parole date unless there is a

"reasonable expectation that the inmate will violate conditions of parole" and

such an expectation is demonstrable "by a preponderance of the evidence." In

determining that Eli was ineligible for parole, the Board considered several

factors, including mitigating and aggravating factors. The Board noted that Eli's

criminal history was extensive, and his prior experiences with the probation

system did not deter him from other criminal behaviors.         The Board also

considered Eli's insufficient problem resolution skills and that his substance

abuse history prevented him from successfully completing parole. Although Eli

participated in Alcoholics Anonymous and other substance abuse programs in

prison, and even though the Board considered his efforts, the Board noted

concern for his nearly thirty years of poly-substance abuse coupled with thirty-

six prior convictions and six prior opportunities for community release


                                                                         A-2833-17T4
                                       4
supervision and treatment that were followed by additional drug use and

criminal behavior.

      The Board considered all of the mitigating factors raised but found they

were outweighed by the aggravating nature of the totality of the circumstances.

The Board's discretionary assessment is supported by substantial credible

evidence in the record as a whole.

      The Board's imposition of a twenty-nine-month FET is permissible

pursuant to N.J.A.C. 10A:71-3.21(c). Under N.J.A.C. 10A:71-3.21(a)(1), a

standard FET for someone serving a sentence in excess of fourteen years is

twenty-seven months. However, under N.J.A.C. 10A:71-3.21(c), the standard

FET may be increased or decreased by up to nine months, when, in the opinion

of the Board panel, the severity of the crime for which defendant was denied

parole and the prior criminal record or other characteristics of the inmate warrant

such adjustment.

      The Board's decision to impose a twenty-nine-month FET pursuant to

N.J.A.C. 10A:71-3.21(c) was not arbitrary, capricious or unreasonable. The

Board considered the aggregate of all pertinent factors including those set forth

in N.J.A.C. 10A:71-3.11(b). The Board found Eli had not developed enough

insight to understand why he committed his crimes and how to prevent himself


                                                                           A-2833-17T4
                                        5
from doing so in the future. These findings are all supported by sufficient,

credible evidence in the record.

      Affirmed.




                                                                     A-2833-17T4
                                     6